DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Claim Status
Claims 1, 5-11, and 13-21 are pending in the current application. Claims 8-9 and 17-21 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2014/0124441) in view of Zhang (IDS, “Cleaning strategies for iron-fouled membranes from submerged membrane bioreactor treatment of wastewaters”).
With regard to Claims 1 and 15, Ikeda discloses a method for cleaning a separation membrane module in which raw water includes an inorganic flocculant, the method comprising discharging raw water on the primary side of the membrane, followed by filling the membrane primary side in the separation membrane module with water containing a chelating agent for a certain period of time, followed by discharging the water containing the chelating agent from the membrane primary side, followed by backwashing the separation membrane from the membrane secondary side to the membrane primary side (Abstract). 
Ikeda discloses a method of increasing the permeability of a membrane contaminated with a contaminant (Claim 1), the contaminant comprising ferric floc (Claim 15) (Abstract, [0031], [0057], raw water contains inorganic flocculant; after discharging raw water, the primary side of the membrane is filled with water containing a chelating agent; the chelating agent forms a chelate complex with the inorganic flocculant, causing the flocculant to be easily exfoliated from the membrane surfaces 
Ikeda discloses bringing a solution into direct contact with the contaminant, wherein the solution comprises a solvent that is compatible with the membrane (Abstract, the primary side of the membrane is filled with water containing a chelating agent). Water is the solvent that is compatible with the membrane.
Ikeda discloses wherein the solution comprises ascorbic acid that is soluble in the solvent, and wherein the permeability of the membrane is increased after bringing the solution into direct contact with the contaminant (Abstract, [0058], [0059], preferable chelating agents include ascorbic acid and citric acid, among others; [0064], chemical cleaning at high concentration is required when the transmembrane pressure is high (i.e., permeability is low), in order to stably operate the membrane under a low transmembrane pressure for a long period of time (i.e., increasing the permeability). 
Ikeda discloses a specific embodiment wherein the solution comprises about 1% to 2% (w/v) citric acid as a chelating agent that is soluble in the solvent, wherein the contaminant is not contacted with sodium hypochlorite ([0073],  1% aqueous citric acid solution at pH 2.3 was added to the primary side of the membrane for cleaning). Ikeda also discloses that in the case where the transmembrane pressure reaches near to the 
However, Ikeda is silent to the ascorbic acid containing solution comprises about 1% to 2% (w/v) ascorbic acid or salt thereof as a reducing agent that is soluble in the solvent, wherein the contaminant is not contacted with sodium hypochlorite.
Zhang discloses that while citric acid is one of the most commonly used chemical cleaning agents, it was not particularly effective in removing iron-containing deposits resulting from iron dosing (i.e., ferric flocculants) (Abstract). Zhang discloses that reductive-promoted dissolution of Fe(III) using ascorbic acid was much more effective than ligand-promoted dissolution of Fe(III) using citric acid as a chelating agent for removing iron-containing deposits (Abstract, P10/column 1). Zhang discloses that the fouled membranes were immersed in cleaning solutions including ascorbate (ascorbic acid) at up to 20 mM (P11/Section 2.3.2, with a molar mass of 176.124 g/mol, 20 mM ascorbic acid is 0.35% w/v). Zhang discloses that chemical cleaning is required for the reduction in fouling associated with the presence of a gel layer and blocked pores (P9/Introduction/Column 2) (i.e., chemical cleaning to open the blocked pores and increase membrane permeability). The Examiner also notes that no sodium hypochlorite was used in the Quantitative cleaning study described in Section 2.3.2, as referenced above.
Furthermore, Zhang shows in Figure 3a that increasing the concentration of ascorbate decreases the amount of time required to remove >99% of the iron deposits on the membrane (P13/Section 3.2.2 and Figure 3a).

Ikeda discloses that either citric acid or ascorbic acid may be used for cleaning membranes ([0058], [0059]) and discloses an embodiment in which 1% aqueous citric acid were used for membrane cleaning ([0073]). The Examiner notes that no sodium hypochlorite was used in this embodiment. Ikeda also states that in the case where the transmembrane pressure reaches near to the pressure limit of the microfiltration/ultrafiltration membrane, it is preferable to perform chemical cleaning at high concentration ([0064]). 
As the amount of time required to remove >99% of the iron deposits on the membrane is a variable that can be modified, among others, by increasing the concentration of ascorbic acid, the precise concentration of ascorbic acid would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed 1%-2% (w/v) of ascorbic acid cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Ikeda is silent to wherein the permeability of the membrane is increased to at least 36.5 gallons per square foot per day per pound per square inch after bringing the solution into direct contact with the contaminant.
The post-cleaning membrane permeability will depend on a variety of factors, including what the initial membrane permeability was before use, and how effective the cleaning method was in removing the contaminant from the membrane. The instant specification does not state what the initial membrane permeability was before use, only that the average pre-clean membrane permeability was 17.5 GFD/psi. However, Zhang shows that ascorbic acid is capable of removing >99% of iron deposits within 50 hours of cleaning with concentrations as low as 5 mM (P13/Section 3.2.2 and Figure 3a). Therefore, it would be obvious to one of ordinary skill in the art that the claimed method could increase the permeability of the membrane to at least 36.5 GFD/psi if the initial membrane permeability was at least 36.5 GFD/psi.
Claim 1 could increase the permeability of the membrane to at least 36.5 GFD/psi, as taught by Zhang, if the initial membrane permeability was at least 36.5 GFD/psi, since ascorbic acid is capable of removing >99% of iron deposits from a membrane within 50 hours of cleaning with concentrations as low as 5 mM.
With regard to Claim 5, Ikeda discloses in a specific embodiment that 1% aqueous citric acid solution at pH 2.3 was added to the primary side of the membrane for cleaning ([0073]). However, modified Ikeda is silent to wherein the solution pH is between 1.5 and 3.5.
Zhang discloses that the quantitative cleaning studies using ascorbate (ascorbic acid) on iron-fouled membranes were run at pH between 3-6 (P11/Section 2.3.2). Furthermore, Zhang notes that the iron dissolution rate constant of ascorbic acid increases with decreasing pH (P19/Section 5, Conclusion 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the solution pH of modified Ikeda to be between 1.5 and 3.5, as taught by Zhang, since the iron dissolution rate constant of ascorbic acid increases with decreasing pH, and since Zhang discloses experimental cleaning pH’s of between 3-6 using ascorbic acid.
With regard to Claim 6, modified Ikeda is silent to wherein the solution further comprises an inorganic acid.
Ikeda discloses that hydrochloric acid, sulfuric acid, and nitric acid (inorganic acids) are effective cleaning agents for aluminum, iron, and manganese ([0065]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2014/0124441) in view of Zhang (IDS, “Cleaning strategies for iron-fouled membranes from submerged membrane bioreactor treatment of wastewaters”), as applied to the claims above, and in further view of Gallagher (US 2005/0224411).
With regard to Claim 7, modified Ikeda discloses all the limitations in the claims as set forth above. However, modified Ikeda is silent to wherein the solution further comprises 0.5 percentage weight to volume to 2.0 percentage weight to volume of one of sodium bisulfite, sodium metabisulfite, and sodium hydrosulfite.
Gallagher discloses a method for cleaning polymeric microfiltration membranes and membrane units and to compositions useful in such methods, the compositions including at least one soluble sulfite reducing agent and a compatible solvent (Abstract). 
Gallagher teaches that there exists the need to improve cleaning of membranes while at the same time avoiding the use of potentially severe cleaning agents such as inorganic acids ([0017]). While Gallagher mentions a traditional reducing agent such as ascorbic acid being combined with inorganic acids, Gallagher does not teach away from using ascorbic acid. Furthermore, Gallagher teaches the use of inorganic acids in the composition of soluble sulfite reducing agent and a compatible solvent ([0033]).
Gallagher teaches the sulfite reducing agent including from about 0.1 wt. % to about 5 wt. % of sodium metabisulfite, sodium hydrosulfite, or mixtures thereof resulted 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the solution of modified Ikeda to further comprise 0.5 percentage weight to volume to 2.0 percentage weight to volume of one of sodium bisulfite, sodium metabisulfite, and sodium hydrosulfite, as taught by Gallagher, in order to further remove metal oxides and metal hydroxides and enhance antifouling properties of the membrane.
Claims 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2014/0124441) in view of Zhang (IDS, “Cleaning strategies for iron-fouled membranes from submerged membrane bioreactor treatment of wastewaters”), as applied to the claims above, and in further view of Muller (US 2009/0127212).
With regard to Claims 10, 11, 13, and 14, Ikeda discloses all the limitations in the claims as set forth above. However, Ikeda is silent to further comprising heating the solution to an elevated temperature prior to bringing the solution into direct contact with the contaminant (Claim 10), wherein the elevated temperature is between fifteen degrees Celsius and ninety-five degrees Celsius (Claim 11), further comprising maintaining the solution at the elevated temperature for an extended period of time while the solution is in direct contact with the contaminant (Claim 13), wherein the extended period of time is between ten hours and twelve hours (Claim 14).
Muller discloses methods for cleaning a membrane, such as porous polymeric ultrafiltration or microfiltration membranes (Abstract). Muller discloses that the aqueous 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further comprise heating the solution of Ikeda to an elevated temperature prior to bringing the solution into direct contact with the contaminant (Claim 10), wherein the elevated temperature is between fifteen degrees Celsius and ninety-five degrees Celsius (Claim 11), further comprising maintaining the solution at the elevated temperature for an extended period of time while the solution is in direct contact with the contaminant (Claim 13), wherein the extended period of time is between ten hours and twelve hours (Claim 14
With regard to Claim 16, Ikeda discloses all the limitations in the claims as set forth above. However, Ikeda is silent to further comprising maintaining the solution in contact with the contaminant at a temperature of about 35 degrees Celsius for an extended period of time, wherein the extended period of time is between ten hours and twelve hours.
Muller discloses methods for cleaning a membrane, such as porous polymeric ultrafiltration or microfiltration membranes (Abstract). Muller discloses that the aqueous solution comprises a monopersulfate anion to which buffers, chelating agents, catalysts, and combinations thereof may be added (Abstract). The solution may be fed into the feed side of the membrane and the membrane allowed to stand and soak in the solution for a desired period ([0039]), similar to the process of Ikeda (Ikeda, Abstract). Cleaning the membrane removes foulants which allows the membrane to continue to produce clean water and avoids making the membrane operate at pressures which risk destroying the integrity of the membrane ([0005], [0008]). The process of Muller can be conducted at a temperature of 1°C to 50°C and the cleaning time can be from 10 minutes to 24 hours ([0040], [0041]). An elevated temperature accelerates the reaction rate, and the clean time will decrease with increasing temperature of the solution ([0040], [0041]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further comprise maintaining the fluid of Ikeda in contact with the contaminant for an extended period of time, wherein the extended period of time is between ten hours and twelve hours, as taught by Muller, since the claimed values of times are known parameters and dependent on the solution temperature for removing 
However, modified Ikeda is silent to wherein the permeability of the membrane is increased by at least 100% after the contact step.
Zhang shows that ascorbic acid is capable of removing >99% of iron deposits in less than 15 hours of cleaning with concentrations as low as 20 mM (P13/Section 3.2.2 and Figure 3a). Therefore, one of ordinary skill in the art would expect that membranes fouled with iron deposits that have been cleaned with ascorbic acid according to the method of Claim 16 would have permeability restored to nearly the initial permeability of the membrane.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the permeability of the membrane of modified Ikeda is increased by at least 100% after the contact step, as taught by Zhang, since ascorbic acid is capable of removing >99% of iron deposits in less than 15 hours of cleaning with concentrations as low as 20 mM, such that one of ordinary skill in the art would expect that membranes fouled with iron deposits that have been cleaned with ascorbic acid according to the method of Claim 16 would have permeability restored to nearly the initial permeability of the membrane.
Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. Applicant argues on Page 7 of the Remarks that Applicant has amended Claim 1 to provide the cleaning solution at a narrow concentration range of .
In response, the Examiner directed Applicant to MPEP § 2144.05(II)(A) in the Office Action dated 14 July 2020. MPEP § 2144.05(II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation”. Therefore, the differences in concentrations of ascorbic acid used by Applicant as compared to the prior art of Zhang will not support patenting of the claimed subject matter.
The optimization work performed by Applicant, Gwinnett County Board of Commissioners, is important as it will extend the life of membranes used for municipal and industrial water filtration and will maintain filtration efficiency (instant specification [0009]-[0012]). However, the Examiner is bound by the principles of obviousness set forth in the MPEP with regard to similar and overlapping ranges, amounts, and proportions. As a result, Applicant’s arguments urging patentability of the claimed invention are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777